   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    38 * 49 Filed
                                               * 09/22/21
                                                  Filed 09/12/21
                                                            Page 1
                                                                 Page
                                                                   of 6 1 of 6




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST

                                           )
BLUE ORIGIN FEDERATION, LLC,               )                     REDACTED VERSION
                                           )
                 Plaintiff,                )
                                           )
        v.                                 )       Case No. 1:21-cv-01695-RAH
                                           )       Judge Richard A. Hertling
THE UNITED STATES,                         )
                                           )
                 Defendant,                )
                                           )
        and                                )
                                           )
SPACE EXPLORATION                          )
TECHNOLOGIES CORP.,                        )
                                           )
                 Defendant-Intervenor.     )
                                           )

DEFENDANT-INTERVENOR'S RESPONSE TO PLAINTIFF'S MOTION TO UNSEAL
 THE STILL-DISPUTED PROPOSED REDACTED COMPLAINT AND TO RESOLVE
                       DISPUTED REDACTIONS

        Pursuant to this Court’s Rules 7(b) and 7.2, and to facilitate the September 13, 2021

hearing, Plaintiff Space Exploration Technologies Corp. ("SpaceX") briefly responds to the Blue

Origin Federation, LLC ("Blue Origin") motion to unseal the still-disputed proposed redacted

Complaint (ECF 33). Blue Origin’s objections to redactions proposed by SpaceX and the

Government are unwarranted, and Blue Origin cannot show entitlement to have its proposed

redacted complaint unsealed.

        First, Blue Origin’s request is premature. Although Blue Origin relies extensively on

arguments that Defendant made in a different proceeding regarding different proposed redactions

to a different complaint, Blue Origin conspicuously omits that Judge Campbell Smith denied the

motion to lift redactions as premature:        “The court views this motion as premature.

Disagreements as to what information should be made public are most appropriately resolved at


US 170416488v2
    Case 1:21-cv-01695-RAH
         Case 1:21-cv-01695-RAH
                            Document
                                Document
                                     38  49 Filed 09/22/21
                                                  Filed 09/12/21
                                                            Page 2
                                                                 Page
                                                                   of 6 2 of 6




the conclusion of the matter, in connection with the issuance of a public version of the court’s

opinion.”   (Compare ECF 33-1 at 4-6 with Amazon Web Servs., Inc. v. United States, No. 19-

1796C (Fed Cl.), ECF 128 (J. Campbell Smith Jan. 21, 2020 order), attached hereto as Ex. A).) 1

Blue Origin’s request for judicial intervention in the redaction dispute that its uncompromising

position has engendered is similarly premature and imprudent.          Had Blue Origin worked

cooperatively to redact protected material, rather than simply insisting that SpaceX and the

Defendant accept its demands, a public agreed-to redacted version of the Complaint could have

been filed by now.

        Second, contrary to Blue Origin’s misstatements, SpaceX has not sought to redact

information already released publicly by SpaceX or the GAO.           Blue Origin premises this

argument on a flawed reading of 10 U.S.C. § 2305(g). Blue Origin equates any SpaceX proposal

information incorporated into the Option A contract with information in the public domain.

(ECF 33-1 at 6-7.) That is legally incorrect. SpaceX’s proprietary information does not lose its

protected status under Freedom of Information Act Exemption 4 (5 U.S.C. § 552 (b)(4)) simply

because it may be incorporated into a contract.       See generally e.g., Public Citizen Health

Research Group v. Nat'l Inst. of Health, 209 F. Supp. 2d 37, 49-50 (D.D.C. 2002)

(“[Government] documents that contain summaries or reformulations of information supplied by

a source outside of the government are protected under [FOIA] Exemption 4.”).

       Third, SpaceX does not dispute the well-established policy and presumption of access to

judicial records. Yet, the Supreme Court recognizes such access is not absolute, especially

where, as here, information is covered by a protective order and constitutes “business


1
  For the same reason, the Government Accountability Office (“GAO”) decisions regarding
redactions to its final decision in Blue Origin’s earlier protest provide no helpful guidance here.

                                                2
    Case 1:21-cv-01695-RAH
         Case 1:21-cv-01695-RAH
                            Document
                                Document
                                     38 * 49 Filed
                                                * 09/22/21
                                                   Filed 09/12/21
                                                             Page 3
                                                                  Page
                                                                    of 6 3 of 6




information that might harm a litigant’s competitive standing.” Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589, 598 (1978). Counsel for SpaceX requested the redactions that Blue Origin

contests in order to protect proprietary, nonpublic information released to Blue Origin’s counsel

only under the GAO protective order, which is now protected by the Court's Protective Order.

(ECF 33-1 at 167-185 (Exhibit 5).) Proprietary, confidential, and source selection information

regarding SpaceX’s proposal does not lose its protected status just because Blue Origin’s counsel

elected to rely on that information in the Complaint. Quite the opposite, the Protective Order

covers all “information that must be protected to safeguard the competitive process, including

source selection, proprietary information, and confidential information contained in … any

document” including the Complaint. (ECF 8 at 1.) The objections by Blue Origin counsel

confound the very purpose of GAO protective order paragraph 8 that Blue Origin cited when it

moved to file the Complaint under seal. (ECF 3 at 2.)

       For instance, based on SpaceX’s proposal and evaluation documents, information to

which Blue Origin’s counsel gained access only because of admission to the GAO protective

order, Blue Origin’s counsel seeks to release SpaceX’s proposed

                      and how NASA evaluated SpaceX’s approach. (See ECF 33-1 at 169

(Exhibit 5).) Each of the Complaint allegations that SpaceX seeks to redact disclose such source

selection and nonpublic proprietary information, which was covered by the GAO protective

order and now by the Court’s protective order. 2        (Id. at 167-184.)   SpaceX seeks similar

redactions regarding Complaint allegations disclosing details about SpaceX’s proposed           ,
2
  SpaceX notes that Blue Origin’s filing objects to proposed redactions to Complaint paragraph
82, but that paragraph is not among the objections Blue Origin reported in the chart provided to
SpaceX counsel. (See e.g., ECF 33-1 at 167-184 (Exhibit 5).) In any event, the information
SpaceX asked to redact is language quoted from the Agency’s Selection Evaluation Panel Report
regarding the SpaceX proposal, which very clearly falls within the scope of protected source
selection information. (See ECF-33-1 at 217 (Exhibit 6 proposed redacted complaint).)

                                               3
   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    38  49 Filed 09/22/21
                                                 Filed 09/12/21
                                                           Page 4
                                                                Page
                                                                  of 6 4 of 6




                                                                                    , and other

proprietary and source selection information. (Id.; see also ECF 33-1 at 186-247 (Exhibit 6).)

       Blue Origin’s counsel falsely asserts that it has an urgent need to release protected

information disclosed in the Complaint in order to prosecute its case. Each of Blue Origin’s

latest allegations, allegations that Blue Origin could have but did not raise at GAO, stem from

Blue Origin’s flawed solicitation interpretation (unfortunately adopted by GAO) that an “HLS

element” includes supporting spacecraft.       But that erroneous interpretation was publicly

disclosed in GAO’s decision. Blue Origin Fed. LLC; Dynetics, Inc.-A Leidos Co., B-419783 et

al., July 30, 2021, 2021 CPD ¶ 265, *58. Thus, to the extent Blue Origin’s counsel has questions

as to whether this flawed interpretation might implicate other solicitation requirements, and

whether it prejudiced Blue Origin in the contract competition, Blue Origin’s counsel is now free

to address that question with its client. In fact, it appears that this communication has already

occurred, given the Complaint’s specific allegations about just what prejudice Blue Origin

contends this solicitation interpretation had on decisions about what to propose. (See e.g., ECF 1

at 4 (paragraph 13).) Blue Origin’s counsel has no evident need to release further protected

information to which counsel received access only through admission to GAO’s protective order.

Protecting SpaceX’s competitively sensitive proprietary and source selection information from

disclosure to Blue Origin, a competitor, does not prejudice Blue Origin.

       Finally, neither SpaceX nor the Government have waived any right to seek redactions and

Blue Origin’s claims to the contrary are belied by the Protective Order. (ECF 33-1 at 9-10.)

Protective Order Paragraph 12(b) provides that a party seeking additional redactions shall advise

the filing party within 2 business days after receipt of the proposed redacted version “or such

other time as agreed upon by the parties.” (ECF 8 at 12.) As previously noted, and as Blue

                                                4
    Case 1:21-cv-01695-RAH
         Case 1:21-cv-01695-RAH
                            Document
                                Document
                                     38  49 Filed 09/22/21
                                                  Filed 09/12/21
                                                            Page 5
                                                                 Page
                                                                   of 6 5 of 6




Origin concedes, SpaceX and Government counsel separately and timely provided proposed

redactions within two days of Blue Origin’s request, consistent with the Protective Order. (ECF

33-1 at 3; ECF 34 at 2.) 3

       Accordingly, because Blue Origin’s motion to release the still-objected to Complaint is

premature, and Blue Origin’s objections to the redactions requested by SpaceX and the

Government are baseless, the Court should deny Blue Origin’s motion.

Dated: September 12, 2021                  Respectfully submitted,

Of Counsel:                                ARNOLD & PORTER KAYE SCHOLER LLP
Mark D. Colley
Nathaniel E. Castellano                    /s/ Kara L. Daniels
Thomas A. Pettit                           Kara L. Daniels
Aime JH Joo                                Arnold & Porter Kaye Scholer LLP
Arnold & Porter Kaye Scholer LLP           601 Massachusetts Ave., N.W.
601 Massachusetts Ave., N.W.               Washington, D.C. 20001
Washington, D.C. 20001                     Phone: (202) 942-5768
                                           Fax: (202) 942-5999
                                           Attorney of Record for Space Exploration
                                           Technologies Corp.




3
  As Government counsel aptly noted, A.P v. Sec’y Health & Hum. Servs., No. 14-894V, 2017
WL 3082878, the unpublished National Vaccine Injury Compensation program decision on
which Blue Origin relies for this specious argument, is inapposite. The petitioner there sought to
redact a Court decision months after it had been publicly released, and even though the petitioner
had previously declined to seek redactions in response to the Court’s request prior to the
decision’s release date. Id. at *2. Unsurprisingly, the Court found the petitioner’s motion for
redactions untimely and noted that the petitioner failed to show “a compelling privacy interest
outweighing the public interest in keeping” the decision public. Id.


                                                5
   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    38 * 49 Filed
                                               * 09/22/21
                                                  Filed 09/12/21
                                                            Page 6
                                                                 Page
                                                                   of 6 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of September 2021, I caused a true and correct copy

of the foregoing Opposition To Plaintiff's Motion to Unseal Still Disputed Proposed Redacted

Complaint to be served by electronic delivery on:

                                        Scott E. Pickens
                                 Barnes & Thornburg, LLP (DC)
                                1717 Pennsylvania Avenue, N.W.
                                            Suite 500
                                  Washington, DC 20006-4623
                                        (202) 371-6349
                                      Fax: (202) 289-1330
                                Email: scott.pickens@btlaw.com

                                      Counsel for Plaintiff

                                  Anthony Francis Schiavetti
                           U.S. Department of Justice - Civil Division
                                         P. O. Box 480
                                      Ben Franklin Station
                                    Washington, DC 20044
                                        (202) 305-7572
                                      Fax: (202) 307-0972
                             Email: anthony.f.schiavetti@usdoj.gov

                                     Counsel for Defendant


                                                     /s/ Kara L. Daniels




US 170416488v2
